Exhibit 10.1
Employment Term Sheet
for
Richard J. DeVries

     
Positions:
  President, CEO and Director of Monarch Community Bancorp, Inc. (“Bancorp”)
President, CEO and Director of Monarch Community Bank (“Bank”)
 
   
Duties:
  Perform services and duties of the President and CEO of Bancorp and the Bank
and perform such other reasonable services and duties of an executive,
professional or administrative nature as may from time to time be assigned by
the Boards of Directors of Bancorp or the Bank
 
   
Base Salary:
  $220,000 annually
 
   
Board Retainer and Meeting Fees
  $7,200 annually for Bancorp and Bank $300 per meeting
 
   
Term:
  1 year
 
   
Signing Bonus:
  $25,000 of Bancorp restricted stock. Such restricted stock will be forfeited
if the Interagency Notices of Change in Director or Senior Executive Officer
filed by Bancorp and the Bank are not approved by the Federal Deposit Insurance
Corporation, the Federal Reserve Bank of Chicago, and the Michigan Office of
Financial and Insurance Regulation
 
   
Expenses:
  Reimbursement of all reasonable expenses incurred in performing services
 
   
Other Fringe Benefits:
  Entitled to receive benefits under any fringe benefit policy available to and
on the same terms as other employees
 
   
Paid Leave Time:
  Entitled to 20 days of paid annual leave time and legal holidays
 
   
Conferences and Continuing Education:
  Reimbursement of reasonable expenses to attend appropriate banking conventions
and professional development meetings

5